Citation Nr: 1437034	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-42 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for a left leg injury.  

4.  Entitlement to service connection for a nose injury.  

5.  Entitlement to service connection for an intestinal condition.  

6.  Entitlement to service connection for sinus allergies.  

7.  Entitlement to service connection for a chin injury.  

8.  Entitlement to service connection for an eye condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from November 1950 to August 1953.  The Veteran was the recipient of the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, denying the claims currently on appeal.  

In addition to the physical claims file, electronic systems (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  Additional evidence associated with these systems, including a May 2014 VA Form 21-22, appointing the American Legion as the Veteran's representative, has been reviewed and considered in association with the below decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a chin injury, a left leg injury, a nose injury, an intestinal condition, a sinus allergy and an eye condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran does not suffer from any mental or psychiatric disability, to include either PTSD or depression.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2013).  

2.  The criteria for establishing entitlement to service connection for depression have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in November 2008 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letter also informed him of how VA determines the appropriate disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA attempted to obtain the Veteran's service treatment records.  However, VA was notified in December 2008 that the Veteran's records were fire related and that there were no service treatment records available.  Nonetheless, VA did obtain copies of private treatment records that have now been associated with the physical claims file.  The Veteran was also provided a formal VA examination in December 2008, and a copy of this examination report has been associated with the physical claims file.  The Board recognizes that VA treatment records have not been associated with the record.  However, the Veteran has not been prejudiced by this fact, as he confirmed during his December 2008 VA examination that he had never received treatment for a mental condition.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Psychiatric Claims

The Veteran contends that he is entitled to service connection for PTSD and depression.  However, the evidence of record demonstrates that the Veteran does not have any diagnosed psychiatric disorder.  As such, service connection is not warranted for either condition.  

At the outset of this discussion, the Board notes that the Veteran's service medical and personnel records appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973, and have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The record contains no evidence of any treatment or diagnosis of a psychiatric condition at any time.  Private records from a Dr. Luis E. Rodriguez have also been reviewed and these fail to reflect any treatment or symptomatology associated with a psychiatric disorder.  

The Veteran was afforded a VA psychiatric examination in December 2008.  The examiner concluded that the Veteran did not suffer from any mental condition, to include either PTSD or depression.  The Veteran also denied having received any treatment for a mental disorder or ever having been hospitalized for a mental disorder.  The Veteran was fully oriented in all spheres and his judgment and insight were intact.  His affect was normal and there was no evidence of inappropriate behavior.  The Veteran's memory was also fully intact.  The examiner noted that while the Veteran did have combat experience where he encountered intense fear and helplessness, he did not presently re-experience these events.  As such, the examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  He also did not suffer from any other mental disorder.  

The preponderance of the above evidence demonstrates that service connection for PTSD and depression is not warranted.  The record contains no evidence of a diagnosis of a mental disorder or treatment for symptomatology associated with a mental disorder.  Rather, a trained VA psychiatrist specifically determined that the Veteran suffered from no mental disorder at all.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of any mental disorder, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  While the Board acknowledges the Veteran's combat service, the combat presumptions (under 38 U.S.C.A. § 1154(b)) cannot substitute for competent evidence of a current disability.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

The Board recognizes that the Veteran has asserted that he suffers from both PTSD and depression.  However, the record contains no evidence to suggest that the Veteran has the requisite training or expertise to diagnose himself with a specific mental condition.  As such, the Veteran's self-diagnosis is not competent evidence and is not probative to the issues at hand.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for PTSD and depression must be denied.  


ORDER

The claim of entitlement to service connection for PTSD is denied.  

The claim of entitlement to service connection for depression is denied.  
REMAND

The Veteran also contends he is entitled to service connection for a number of other conditions, including a chin injury, a left leg injury, a nose injury, an intestinal condition, a sinus allergy, and an eye condition.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Initially, the Board notes that in January 2009, the Veteran notified VA that he received medical treatment at the VA Medical Center (VAMC) in San Juan, Puerto Rico and he requested that VA obtain records of treatment from this facility from 2004 to the present.  A review of the physical claims file, Virtual VA and VBMS reflects that no VA medical records have been requested or associated with the claims file.  While the June 2009 rating decision and the September 2010 statement of the case indicate that VA outpatient treatment reports from January 12, 2000, through December 22, 2008, were considered by the RO in reaching a decision, no such records are associated with the claims file nor were any such records discussed in the analysis in either the rating decision or the statement of the case.  The Veteran's VAMC records must be obtained and associated with the claims file before appellate review can proceed on these undeveloped issues.  

Furthermore, the evidence of record does confirm that the Veteran suffered injuries in a motor vehicle accident in November 1951.  It was also noted that the Veteran spent 10 to 14 days in the hospital/infirmary in November and December of 1951.  The exact circumstances and nature of these injuries are not clear, as the Veteran's service treatment records were destroyed in the 1973 fire.  Information from hospital admission cards, however, does reflect that the Veteran had a laceration (non-missile related) of the chin and a contusion of the heel.  A March 1955 record also notes a diagnosis of allergic rhinitis.  

The Veteran has also asserted that he suffered a number of injuries due to combat in Korea.  The Veteran was the recipient of the Combat Infantryman Badge, and as such, his exposure to combat is conceded.  Thus, the "combat presumption" is warranted, and the Veteran's lay statements may be accepted as sufficient proof of an in-service incurrence of a disease, injury or event, if it is consistent with the circumstances, conditions or hardships of such service.  See 38 C.F.R. § 3.304(d).  

In light of the above evidence, the Board finds that the Veteran must be afforded a VA examination (or multiple examinations if necessary) to determine whether he suffers from any current disability that is either consistent with injuries sustained in a motor vehicle accident in November 1951 or allergic rhinitis diagnosed shortly after service in March 1955, or, that are consistent with his lay statements pertaining to combat injuries.  The lay statements received in February 2010, in which individuals purporting to know the Veteran and know of his in-service combat injuries, should also be discussed and considered by the examiner when formulating an opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  All records of medical treatment from the VAMC in San Juan, Puerto Rico (dating back to at least 2004) must be obtained and associated with the Veteran's claims file, either physically or electronically.  

2.  After completion of the above, the Veteran should be scheduled for a VA examination (or examinations) before an appropriate physician (or physicians) to determine whether he suffers from any currently claimed disability as a result of military service.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report must indicate that these items were reviewed.  Specifically, the examiner should address the following:

(a) Does the Veteran suffer from a current disability of the chin?  If so, is it at least as likely as not that this disability manifested during, or as a result of, active military service?  The examiner must consider and discuss the Veteran's in-service motor vehicle accident and his reports of injuries sustained in combat.  The examiner is notified that the Veteran's combat exposure is conceded.  

(b) Does the Veteran suffer from a current disability of the left leg?  If so, is it at least as likely as not that this disability manifested during, or as a result of, active military service?  The examiner must consider and discuss the Veteran's in-service motor vehicle accident and his reports of injuries sustained in combat.  The examiner is notified that the Veteran's combat exposure is conceded.  

(c) Does the Veteran suffer from a current disability of the nose?  If so, is it at least as likely as not that this disability manifested during, or as a result of, active military service?  The examiner must consider and discuss the Veteran's in-service motor vehicle accident and his reports of injuries sustained in combat.  The examiner is notified that the Veteran's combat exposure is conceded.  

(d) Does the Veteran suffer from a current disability of gastrointestinal tract?  If so, is it at least as likely as not that this disability manifested during, or as a result of, active military service?  The examiner must consider and discuss the Veteran's in-service motor vehicle accident and his reports of injuries sustained in combat.  The examiner is notified that the Veteran's combat exposure is conceded.  

(e) Does the Veteran suffer from a current disability of the eye?  If so, is it at least as likely as not that this disability manifested during, or as a result of, active military service?  The examiner must consider and discuss the Veteran's in-service motor vehicle accident and his reports of injuries sustained in combat.  The examiner is notified that the Veteran's combat exposure is conceded.  

(f) Finally, does the Veteran suffer from a current sinus allergy or associated condition?  If so, is it at least as likely as not that this disability manifested during, or as a result of, active military service?  The examiner must discuss and consider the diagnosis of allergic rhinitis provided in March 1955 when formulating an opinion.  

A complete rationale must be provided for all opinions offered and the examiner must fully consider and discuss the lay statements of the Veteran and the lay assertions provided by the Veteran's associates received by VA in February 2010.  

3.  The RO/AMC should then carefully review the medical examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

4.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


